DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 February 2022 has been entered.
 
Status of Application, Amendments and/or Claims
	Claims 2-4, 7-12, and 15-20 are under consideration in the instant application.

Withdrawn Objections and/or Rejections
1.	The rejection of claims 2-4, 7-12, and 15-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 8,277,837 in view of Mukherjee, R.N. (IAEA Bulletin 17(6): 28-37, 1975) and Evans, J.C. (US 2006/0009721) as set forth at pages 4-7 of the previous Office Action of 01 September 2021 is withdrawn in view of the terminal disclaimer filed on 07 February 2022.
2.	The rejection of claims 2-4, 7-12, and 15-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,377,467 in view of Mukherjee, R.N. (IAEA Bulletin 17(6): 28-37, 1975) as set forth at pages 7-10 of the previous withdrawn in view of the terminal disclaimer filed on 07 February 2022.
3.	The rejection of claims 2-4, 7-12, and 15-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,609,130 in view of Kosow et al. (WO 97/28832) and Gorman et al. (US 2004/0101546) as set forth at pages 10-13 of the previous Office Action of 01 September 2021 is withdrawn in view of the terminal disclaimer filed on 07 February 2022.
4.	The rejection of claims 2-4, 7-12, and 15-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,058,456 in view of Kosow et al. (WO 97/28832) and Gorman et al. (US 2004/0101546) as set forth at pages 13-16 of the previous Office Action of 01 September 2021 is withdrawn in view of the terminal disclaimer filed on 07 February 2022.



Conclusion
Claims 2-4, 7-12, and 15-20 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art unit 1647
17 February 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647